Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response filed on 2/11/2022 has been entered in full.
Claims 1, 4, 7-9, 13-14, 22-24, 26, 28-30, 32  are allowed
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 3/10/2022 by attorney representative Daniel J. Gross  after a discussion of the amendments in a telephone interview. Please refer to the attached interview summary.

The application has been further amended as follows:
Amendments to claims: 
Please replace the following claims with the amended ones below.

1.		A method implemented in a computerized environment in which a carousel widget is displayed to a user, wherein the carousel widget displays a content card, the method comprising:

determining a timeframe measuring a time elapsed since the content switch and until the user interaction; 
determining that the timeframe is greater than a time threshold, thereby identifying that the user interaction is intended; and
in response to said determining that the timeframe is greater than the time threshold, determining not to perform a responsive action, wherein the responsive action comprises blocking a functionality that is associated with the content card,
wherein the time threshold is set based on historic user interactions.

9.		A method implemented in a computerized environment in which a carousel widget is displayed to a user, wherein the carousel widget displays a content card, the method comprising:
identifying a user interaction with the content card of the carousel widget, wherein said identifying is after a content switch of the carousel widget, wherein the content switch comprises switching a first content card with the content card;
determining a timeframe measuring a time since the content switch of the carousel widget, wherein the timeframe is a time elapsed since the content switch and until the user interaction;
determining that the timeframe is lesser than a time threshold, thereby identifying that the user interaction is unintended; and
in response to said determining that the timeframe is lesser than the time threshold, performing a responsive action, wherein the responsive action comprises blocking a functionality that is associated with the content card,
wherein the time threshold is set based on historic user interactions.

15.		(Cancelled)
21.		(Cancelled)

22.		 An apparatus comprising a processor and coupled memory, wherein said apparatus is configured to display to a user a carousel widget, wherein the carousel widget displays a content card, wherein said processor being adapted to:
identify a user interaction with the content card of the carousel widget, wherein the user interaction occurs after a content switch of the carousel widget, wherein the content switch comprises switching a first content card with the content card;
determine a timeframe measuring a time since the content switch of the carousel widget, wherein the timeframe is a time elapsed since the content switch and until the user interaction;
determine that the timeframe is lesser than a time threshold, thereby identifying that the user interaction is unintended; and
in response to a determination that the timeframe is lesser than the time threshold, performing a responsive action, wherein the responsive action comprises blocking a functionality that is associated with the content card,
wherein the time threshold is set based on historic user interactions.

25.		 (Cancelled)

26.	 An apparatus comprising a processor and coupled memory, wherein said apparatus is configured to display to a user a carousel widget, wherein the carousel widget displays a content card, wherein said processor being adapted to:
identify a user interaction with the content card of the carousel widget, wherein the user interaction occurs after a content switch of the carousel widget, wherein the content switch comprises switching a first content card with the content card;
determine a timeframe measuring a time elapsed since the content switch and until the user interaction;
determine that the timeframe is greater than a time threshold, thereby identifying that the user interaction is intended; and 
in response to the determination that the timeframe is greater than the time threshold, determine not to perform a responsive action, wherein the responsive action comprises blocking a functionality that is associated with the content card,
wherein the time threshold is set based on historic user interactions.

27.		(Cancelled) 

28.		A computer program product comprising a non-transitory computer readable medium retaining program instructions, which program instructions when read by a processor, cause the processor to:
identify a user interaction with a content card of a carousel widget, wherein the carousel widget is displayed to a user, wherein the carousel widget displays the content card, wherein the user interaction occurs after a content switch of the carousel widget, wherein the content switch comprises switching a first content card with the content card;
determine a time elapsed since the content switch and until the user interaction;
determine that the time elapsed is lesser than a time threshold, thereby identifying that the user interaction is unintended; and

wherein the time threshold is set based on historic user interactions.

31.		(Cancelled)

32.	(Currently amended) A computer program product comprising a non-transitory computer readable medium retaining program instructions, which program instructions when read by a processor, cause the processor to:
identify a user interaction with a content card of a carousel widget, , wherein the carousel widget is displayed to a user, wherein the carousel widget displays the content card, wherein the user interaction occurs after a content switch of the carousel widget, wherein the content switch comprises switching a first content card with the content card;
determine a time elapsed since the content switch and until the user interaction;
determine that the time elapsed is greater than a time threshold, thereby identifying that the user interaction is intended; and 
in response to the determination that the tune elapsed is greater than the time threshold, determine not to perform a responsive action, wherein the responsive action comprises blocking a functionality that is associated with the content card,
wherein the time threshold is set based on historic user interactions.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176